       Case: 1:20-mj-03068-TMP Doc #: 6 Filed: 03/06/20 1 of 1. PageID #: 12




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA                       *       CASE NOS. 1:20MJ3068

       Plaintiff                               *

-vs-                                           *       MAGISTRATE JUDGE
                                                       THOMAS M. PARKER
BRANDON SHARPE                                 *

       Defendant                        *       NOTICE TO THE COURT
                                    * * *
       Now comes the Defendant, Brandon Sharpe, by and through undersigned counsel, who

gives notice that he will waive his detention hearing currently scheduled for March 10, 2020, but

does not waive the preliminary hearing in this matter, currently scheduled for the same time,

March 10, 2020, at 11:00 a.m.

                                               Respectfully submitted,


                                               /S/ LAWRENCE J. WHITNEY
                                               LAWRENCE J. WHITNEY #0023738
                                               Attorney for Defendant
                                               137 South Main Street, Suite 201
                                               Akron, Ohio 44308
                                               330-253-7171
                                               330-253-7174 fax
                                               burdon-merlitti@neo.rr.com


                                       PROOF OF SERVICE

        I hereby certify that on March 6, 2020, a copy of the foregoing Notice to the Court was
electronically filed. Notice of this filing will be sent by operation of the Court’s electronic filing
system to all parties indicated on the electronic filing receipt. All other parties will be served by
regular U.S. Mail. Parties may access this filing through the Court’s system.


                                               /S/ LAWRENCE J. WHITNEY
                                               LAWRENCE J. WHITNEY
                                               Attorney for Defendant

                                                   1
